                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

 UNITED STATES OF AMERICA                 )
                                          )
        v.                                )   Case No. 1:19-cr-051 (TSE)
                                          )
 JAMES HAROLD STARK,                      )   Sentencing: May 31, 2019
         Defendant.                       )

         DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

      Pursuant to Title 18 U.S.C. § 3553(a), Mr. James Harold Stark, through

counsel, hereby notifies the Court that he has reviewed the Pre-Sentence

Investigation Report (“PSR”). Mr. Stark agrees with the Probation Officer that the

advisory Sentencing Guidelines are properly calculated at offense level 24 and

Criminal History Category III, yielding an advisory range of 63-78 months but for the

120-month mandatory minimum required by 18 U.S.C. § 2252(b)(2) and USSG

§ 5G1.1(b) (setting Guideline range at mandatory-minimum, where it exceeds the

otherwise-applicable range).   In other words, the mandatory minimum sentence

required here is nearly double the low end (and more than 50% above the high end)

of the advisory Guideline range that would otherwise apply. And, significantly, the

otherwise-applicable range independently accounts for the prior conviction that

triggers the 120-month mandatory minimum (that conviction, which is Mr. Stark’s

only prior record, moves him from Criminal History Category I to III, accounting for

12-15 months of the otherwise-applicable Guideline range).

      In these circumstances, applying the mandatory-minimum sentence not only

conforms with the Guidelines (and greatly exceeds the otherwise-applicable range),
but avoids unwarranted sentencing disparities. The government’s request for an

upward variance of five years, on the other hand, would result in a sentence two-and-

a-half to three times the otherwise applicable Guideline range, 50% above the actual

Guideline range, and five years above the minimum set by Congress for such

offenders, all of whom by definition are repeat offenders such as Mr. Stark. And, to

the extent that the instant offense might be considered aggravated because of the

recency of Mr. Stark’s release from prior incarceration and his poor performance on

supervision, that has already been addressed by a separate two-year sentence on a

supervised-release violation for related conduct (which was the maximum authorized

by statute, see 18 U.S.C. § 3583(e)(3)). Importantly, Mr. Stark has been continuously

incarcerated on that sentence since April 2017, and this sentence will run consecutive

to that one – resulting in a total sentence of at least 12 years. As a result, the

minimum total sentence Mr. Stark will serve will already be 20% longer than the ten

years that is mandatory for repeat offenders, even if the Court imposes the minimum

ten-year sentence.    The government’s request for an even longer sentence is

untethered to any empirical data, to comparison cases, or to any foundation in the

Sentencing Guidelines.

   I. Legal Standard

      As the Court is aware, the overriding principle and basic mandate of 18 U.S.C.

§ 3553(a) require district courts to impose a sentence “sufficient, but not greater than

necessary” to comply with the four purposes of sentencing set forth in § 3553(a)(2):

retribution (to reflect the seriousness of the offense, to promote respect for the law,



                                          -2-
and to provide “just punishment”); deterrence and incapacitation (“to protect the

public from further crimes”); and rehabilitation (“to provide the defendant with

needed educational or vocational training, medical care, or other correctional

treatment”). Further, § 3553(a) sets forth the factors the District Court considers in

fashioning a sentence that will meet the goals of sentencing: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant, (2)

the kinds of sentences available, (3) the need to avoid unwarranted sentencing

disparities, (4) the need for restitution, and (5) the need for the sentence to reflect:

the seriousness of the offense, to promote respect for the law, to provide just

punishment for the offense, to afford adequate deterrence, to protect the public from

further crimes of the defendant, and to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment. 18

U.S.C. § 3553(a).

   II.      Application of 3553 (a) Factors

         Mr. Stark is 58 years old and has one prior conviction, in 2008, for receipt of

child pornography. Prior to his first involvement with the criminal justice system

eleven years ago, Mr. Stark held steady employment, supported his family, and while

he originally failed to complete college, he returned and got two bachelor’s degrees in

his 30s. See PSR ¶ 92. Importantly, he openly acknowledges that he has struggled

with addiction, including to pornography and child pornography.

         Prior to his instant period of incarceration, Mr. Stark had served a total of just

over six years’ incarceration. See PSR ¶ 67 (prior to instant term of incarceration,



                                             -3-
which commenced on April 14, 2017, a total of 76 months’ incarceration had been

imposed). The sentence requested here would result in a 12-year sentence (ten years

on the instant offense, which immediately follows the two-year supervised-release

sentence he began serving in April 2017); that sentence would be almost exactly twice

the total amount of incarceration he has previously served. This Court must, of

course, impose the sentence that is minimally-sufficient, and the government offers

no evidence that a doubling of the total term of incarceration Mr. Stark has previously

served would be insufficient to accomplish the purposes of sentencing. When such a

sentence is considered along with Mr. Stark’s age and the fact that he will be subject

to sex-offender registration and intensive supervision upon release, there is no basis

to conclude that an upward variance as requested by the government is necessary.

      The government’s request, rather than relying on empirical sentencing data or

any other evidence to justify the sentencing disparity that its request would cause,

instead relies on hyperbole drawn nearly entirely from observations of the

psychologist who treated Mr. Stark during (and as a condition of) his prior term of

supervision. There are a number of problems with the government’s reliance on this

single source of information.     Principally, the problem with the government’s

arguments is that they do not distinguish Mr. Stark from other similarly-situated

defendants (i.e., those who have a prior conviction for similar conduct, are facing a

ten-year mandatory sentence, and have just completed a two-year sentence for

violating supervision on the previous charge). The government faults Mr. Stark, for

example, for being careful in his prior supervised-release hearing not to explicitly



                                          -4-
admit a new offense about which his counsel had not seen any evidence. Any defense

lawyer would have counseled exactly that strategy (and the fact that the court

imposed the maximum sentence statutorily authorized for the violation suggests that

the Judge did not believe that the violations were only technical).

      The government also finds fault in Mr. Stark’s unsuccessful participation in

court-ordered treatment as a condition of his supervision. Such treatment, however,

is devoid of the confidentiality that accompanies typical mental health treatment and

the provider is contractually obligated to apprise the Probation Office of any

misconduct. Again, the fact that Mr. Stark was reticent in that context to openly

describe his continuing struggles with pornography hardly differentiates him from

anyone who has unsuccessfully complied with a prior term of supervision (and who

received the maximum allowable sentence for having done so). In a similar vein, the

government even finds fault with Mr. Stark’s self-reported decision to excuse himself

from the presence of a minor during a previous term of employment when he felt

inappropriate urges (see PSR ¶ 20, discussed in Government Memo at 11). 1 Such

conduct would seem laudatory, as would the fact that Mr. Stark self-reported it to his




1      With respect to the two incidents discussed in PSR ¶ 84, they are both in the
PSR solely by virtue of Mr. Stark’s self-reporting, and he reports that they both
occurred 40 or more years ago – one while he was a minor, and one very shortly
after he turned 18. The treatment provider to whom Mr. Stark described these
incidents believes that he reported the one that occurred as an adult to have
occurred more recently (approximately 15 years ago). The government appears to
credit the treatment provider’s recollection – contending that Mr. Stark self-
disclosed recent conduct considerably more serious than anything of which he has
been accused – while also contending, somewhat incongruously, that Mr. Stark
routinely minimizes and refuses to admit wrongdoing.
                                         -5-
Probation Officer, but the government uses that self-reported incident against Mr.

Stark in its sentencing request while at the same time finding fault in his failure to

be more forthcoming in treatment and with his Probation Officer.

      None of these arguments is intended to suggest that Mr. Stark’s previous

performance on supervision or in treatment was acceptable. Rather, these arguments

are raised merely to show: a) that Mr. Stark has already been punished with the

maximum authorized sentence for violating the conditions of his supervision; and b)

that nothing about that conduct merits the government’s extraordinary variance

request, or substantially distinguishes Mr. Stark from anyone facing the minimum

twelve-year sentence he now faces (two of which have already been served for the

violation, and ten more of which are mandatory on the instant offense).

                                    Conclusion

      In light of all of these considerations, Mr. Stark respectfully submits that the

Court should impose no more than the mandatory-minimum sentence of 120 months.

That sentence not only substantially exceeds the otherwise-applicable Guideline

range, but will run consecutive to a two-year supervised-release sentence Mr. Stark

has already served for related conduct. Moreover, Mr. Stark will emerge from such

a sentence in his late 60s, when he will be subject to intensive supervision and sex

offender registration. In these circumstances, the 120-month sentence is sufficient

to accomplish the purposes of sentencing, while the upward variance the government

requests will result in an unwarranted sentencing disparity. Finally, Mr. Stark




                                         -6-
agrees with the Probation Officer that he is indigent and should not be ordered to pay

a fine. See PSR ¶ 112.


                                               Respectfully submitted,

                                               JAMES HAROLD STARK

                                               By Counsel,
                                               Geremy Kamens,
                                               Federal Public Defender


                                       By:        /s/
                                               Todd M. Richman
                                               Va. Bar # 41834
                                               Attorney for Mr. Stark
                                               1650 King Street, Suite 500
                                               Alexandria, Virginia 22314
                                               (703) 600-0845 (telephone)
                                               (703) 600-0880 (facsimile)
                                               Todd_Richman@fd.org (email)




                                         -7-
                          CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2019, I will electronically file the foregoing
pleading with the Clerk of the Court using the CM/ECF system, which will then send
a notification of such filing (NEF) to all counsel of record.

       Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy
of the foregoing pleading will be delivered to Chambers within one business day of
the electronic filing.

      In addition, a copy of this Memorandum will be served via electronic mail upon
United States Probation Officer Kenneth G. Orsino.



                                                  /s/
                                               Todd M. Richman
                                               Va. Bar # 41834
                                               Assistant Federal Public Defender
                                               Attorney for Mr. Stark
                                               1650 King Street, Suite 500
                                               Alexandria, Virginia 22314
                                               (703) 600-0845 (telephone)
                                               (703) 600-0880 (facsimile)
                                               Todd_Richman@fd.org (email)




                                         -8-
